                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                               Case No. l 7-cr-03506-CAB

                                          Plaintiff,
                      vs.
                                                               JUDGMENT OF DISMISSAL
Ervin Fabricio Reyes,


                                       Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D    granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict,. finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii); 18:2 - Bringing in Aliens Without Presentation; Aiding and
      Abetting; 8:1324(a)(2)(B)(ii); 18:2 - Bringing in Aliens for Financial Gain; Aiding and
      Abettin


Dated:   6/27/2019
                                                        Hen. William V. Gallo
                                  NO\/ 1 4 2019         Ur ·ted States District Judge

                            CU::HK u~_; bis 1HIC ! COURT
                         SOUTHERN 01s·rRICT 01' C/\LlrORNIA
                         BY                           DEPUTY
